Citation Nr: 1610678	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  02-20 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, claimed as secondary to service-connected residuals of varicose veins of the left leg and pes planus of the left foot.

2.  Entitlement to service connection for an unspecified right arm disability, claimed as secondary to service-connected residuals of varicose veins in the left leg and pes planus of the left foot.

3.  Entitlement to an increased disability rating for residuals of varicose veins, ligation and stripping, left leg, evaluated as noncompensably disabling prior to January 12, 1998, as 10 percent disabling from January 12, 1998, and as 40 percent disabling since November 7, 2014.

4.  Entitlement to a compensable disability rating for pes planus of the left foot prior to November 7, 2014 and greater than 20 percent since November 7, 2014.

5.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following right shoulder surgery.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Army from December 1961 to September 1963. 

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which found that new and material evidence had not been received to reopen the claim of service connection for a low back disability and denied increased ratings for residuals of varicose veins, ligation and stripping, left leg, and pes planus of the left foot, each rated noncompensably disabling.  By rating action in December 2002, the RO, in part, assigned an increased rating to 10 percent for residuals of varicose veins, ligation and stripping, left leg, effective from January 12, 1998. 

In July 2005, the Board reopened and denied service connection for a low back disability; denied a compensable evaluation for pes planus and for residuals of varicose veins, ligation and stripping, left leg prior to January 12, 1998, and for an evaluation in excess of 10 percent for residuals of varicose veins, ligation and stripping, left leg from January 12, 1998, and the Veteran appeal the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In December 2007, the Court affirmed the July 2005 Board decision as to the denial of service connection for a low back disability, and set aside the denials of the increased rating claims and remanded them for further adjudication. 

The issues of service connection for heart disease and a respiratory disorder, claimed as due to herbicide exposure were denied by the RO in November 2006.  The Veteran perfected an appeal and the issues were merged with the current matters before the Board.  However, in September 2008, the Board denied the Veteran's service connection claims for heart disease and a respiratory disorder, and remanded the issues of entitlement to increased ratings for varicose veins and pes planus for further development. 

Also, during the pendency of the appeal, the Veteran filed service connection claims for right shoulder and right arm disabilities, as well as entitlement to a total temporary evaluation, and such claims were denied by the RO in a November 2009 rating decision.  The RO received the Veteran's notice of disagreement in January 2010.  The RO issued a statement of the case in July 2010, and the Veteran perfected an appeal.  See August 2010 Formal Notice of Appeal to the Board in lieu of a VA Form-9.  Accordingly, these claims, have been merged into the instant appeal.

In April 2012, the Veteran clarified that he does not wish to appear at a personal hearing.

The case was then remanded for further development in June 2012.  Review of the Veteran's electronic claims file reveals that with respect to the increased rating claim for varicose veins, the required compliance with the Board's remand instructions still has not been achieved.  As such, this issue is being remanded again.

A June 2015 rating decision increased the evaluation of the Veteran's chronic venous insufficiency with varicose veins of the right leg to 40 percent, effective from November 7, 2014.  The disability evaluation for his pes planus of the left foot was increased to 20 percent also effective from November 7, 2014.  The Veteran has not expressed satisfaction with these grants and the increases did not date back to the receipt of his claim.  Accordingly, the issues remain in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Board notes that the TDIU issue was not certified for appeal.  However, the Veteran, through his attorney, has claimed that he is currently unemployed due to his service-connected disabilities.  See Correspondence from the Veteran's private attorney, dated December 27, 2015.  The Board finds that this reasonably raises a claim of entitlement to TDIU as part of his increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the Board has recharacterized the appeal to include this issue.

The issues of entitlement to a higher rating for varicose veins, entitlement to a temporary total convalescence rating, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his right shoulder disability, diagnosed as rotator cuff tear is proximately due to, or aggravated by, his service-connected residuals of varicose veins of the left leg, and pes planus of the left foot.

2.  The competent medical and most probative evidence of record fails to establish that the Veteran has been diagnosed with a right arm disability, other than rotator cuff tear, at any time during the pendency of the appeal.

3.  Resolving reasonable doubt in the Veteran's favor, prior to November 7, 2014, his pes planus of the left foot was manifested by pain on use of the feet, slight hallux valgus deformity, and slight deviation on the left Achilles tendon of about one to two degrees with weightbearing that could not be corrected by manipulation.

4.  Since November 7, 2014, the Veteran's pes planus of the left foot has been manifested by, pain on use, pain accentuated on use, pain with manipulation of the left foot, pain accentuated on manipulation, and swelling on use, extreme tenderness of plantar surface, and decreased longitudinal arch height on weight-bearing.  The weight-bearing line fell over or medial to the great toe.  It is not productive pronounced symptoms of marked pronation, or marked inward displacement and severe spasm of the tendo Achilles on manipulation not improved by orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability, diagnosed as rotator cuff tear, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1.02, 3.159, 3.310 (2015).

2.  The criteria for service connection for a right arm disability, other than rotator cuff tear, are not met.  38 U.S.C.A. §§ 1110 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 3.310 (2015).

3.  The criteria for a 10 percent disability rating, but no higher, for pes planus of the left foot were met prior to November 7, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

4.  Since November 7, 2014, the criteria for a disability rating greater than 20 percent for pes planus of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5276 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the increased rating issue decided in the instant document, VA provided an adequate notice in letter sent to the Veteran in April 2001 and October 2008.  However, the Board's grant of service connection for right shoulder/arm, diagnosed as rotator cuff tear represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so the claims may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records including those from the Social Security Administration (SSA) have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in August 2001, November 2014, and February 2015.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from his, performed the requisite testing, and provided the information necessary to evaluate his service-connected pes planus under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The appeal will be based on the evidence of record.

II.  Law and Analysis for Service Connection

The Veteran seeks service connection on a secondary basis for right shoulder and right arm disabilities that he believes was caused, or made worse, by his service-connected residuals of varicose veins of the left leg and pes planus of the left foot.  He argues that he injured right upper extremity when he fell going up the stairs, when his left leg "went out from under" him.  See Lay statement received February 2, 2009.  He does not otherwise contend that right shoulder/arm disabilities began in service, or are directly related to his military service, nor is this shown by the record to be the case.  As the Veteran has limited his argument to principles of secondary service connection, the Board will proceed to consider this limited aspect of his appeal.  

Also because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  There must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board finds that there is probative and competent medical evidence of record indicating that the Veteran's service-connected left lower extremity disabilities played a role in his right shoulder/arm injury.  In the November 2014 VA medical opinion, which weighs in favor of the claim, the examiner reviewed the claims file as well as the Veteran's reported history that his leg "locked up" while going upstairs due, to his service-connected left leg disability, which then caused him to fall and injure his right arm and shoulder.  Following the examination, the examiner concluded that the Veteran's right shoulder injury was at least as likely as not secondary to a fall caused by his left leg.  He noted that the Veteran had an unsteady gait and used a left leg brace and walker.  This medical opinion, thus establishes the required cause-and-effect correlation between the varicose veins of the left leg and pes planus of the left foot and the development/progression of the right rotator cuff tear. 

However there is also unfavorable evidence in the form of an addendum to that opinion in which the same VA examiner, for reasons not entirely clear to the Board, provided an opinion that ran counter to his original opinion in November 2014.  He found that it was less likely than not that the Veteran's fall was secondary to the service-connected left leg disabilities.  The basis for this rationale was that the Veteran's varicose veins would less likely than not result in the need for a leg brace or result in the "locking" of the left leg.  See VA C&P Examination Note, dated February 26, 2015.  However the Board finds this supplemental opinion limited in terms of its ultimate probative value as the VA examiner did not adequately explain the reasoning behind his November 2014 opinion and then the changed opinion in February 2015.  

There is no adequate reason to reject the November 2014 medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.

Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that the requirements for secondary service connection for right rotator cuff tear are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also notes that to the extent the Veteran claims service connection for a right arm disability, the November 2014 VA examination report is absent for any diagnosis of a separate right arm disability, apart from the rotator cuff tear.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). In the absence of a current disability, the claim for service connection for a right arm disability other than a rotator cuff tear must be denied.

III.  Law and Analysis for Increased Ratings

The Veteran contends that the current evaluations assigned for his pes planus of the left foot do not accurately reflect its severity. 

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, a rating decision dated in April 1964 granted service connection for pes planus of the left foot and assigned a noncompensable disability evaluation effective from September 6, 1963.  The Veteran later filed a claim for an increased evaluation, and a February 1998 rating decision continued the noncompensable evaluation for his pes planus.  A March 2015 rating decision increased the evaluation to 20 percent, effective from November 7, 2014.  The ratings were assigned under DC 5276.  38 C.F.R. § 4.71a.

Under this diagnostic code, a noncompensable disability evaluation is assigned for mild pes planus with symptoms relieved by built-up shoe or arch support.  Moderate unilateral pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, warrants a 10 percent evaluation.  Severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 20 percent evaluation.  Pronounced unilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances warrants a 30 percent evaluation.  Id.  

A.  For the period prior to November 7, 2014 

The record during this timeframe shows the RO arranged for the Veteran to undergo VA examination in connection with his December 1997 claim for increase.  However, he failed to report for scheduled examinations in January 1998 and December 2000, and his failure to cooperate served only to deprive the Board of critical, clarifying medical evidence, which might have helped support his claim.  See 38 C.F.R. § 3.655 (2015).

The Veteran was afforded a VA examination in August 2001 during which he reported having some pain in his feet and left heel, but there was no weakness, stiffness, swelling, heat, or redness.  The Veteran indicated that intermittent flare-ups were precipitated by walking and alleviated by lying down.  The flare-ups lasted about an hour and had an intensity level of 10/10.  He occasionally used over-the-counter arch supports in his shoes and sometimes wore cowboy boots in the winter for extra support.  The examiner commented that it was difficult to discern if the pain was distinct or separate from the Veteran's generalized complaints of leg pain that he had related to his back.  The Veteran also related that he was unable to exercise and walk very much due to his pes planus. 

On physical examination there was no evidence of hallux valgus or varus, and the nonweightbbearing alignment of the Achilles tendon was normal with slight deviation on the left Achilles tendon of about one to two degrees with weightbearing.  The deviation could not be corrected by manipulation.  There was no significant forefoot or midfoot alignment noted, nor was there any pain on manipulation.  An X-ray showed mild hypertrophic changes at the first metatarsal head associated with a mild hallux deformity.  The clinical impression was pes planus of the left foot. 

There is no indication in the record that the Veteran has sought or received regular treatment for his feet since the August 2001 VA examination.  While subsequently dated outpatient treatment records contain assessments, diagnoses, and records of treatment for low back pain, sciatica, exogenous obesity, coronary artery disease, right shoulder injury, and psychiatric problems, they do not indicate that the Veteran made any specific left foot complaints and no specific pes planus symptomatology is documented.  Because of the limited discussion of the symptoms or level of disability caused by the left foot pes planus found in outpatient treatment records, they are not probative as to the extent of the Veteran's pes planus.  In other words, there are no clinical findings demonstrating an increased severity of pes planus symptoms, especially of such degree to implicate a compensable disability level.

Even so, the Board concludes that given the application of the benefit of the doubt rule, a 10 percent rating under DC 5276 is warranted as such rating affords a better approximation of the disability picture presented.  Both the medical evidence and the Veteran's subjective statements reflect that the predominant symptom appears to be pain that increases with use.  However the record also shows slight hallux valgus deformity and slight deviation on the left Achilles tendon with weightbearing suggesting a disability picture approaching that of weight-bearing line over or medial to the great toe.  Therefore, in the Board's view, these findings, when the benefit of the doubt rule is applied, are indicative of symptoms that approximate the criteria for a 10 percent disability rating under DC 5276 for moderate impairment.  

The Board acknowledges that the symptoms shown do not satisfy the full criteria for a 10 percent schedular rating under DC 5276; specifically inward bowing of the tendo achillis and pain on manipulation are not shown.  In addition, the medical evidence of record does not show much in the way treatment for bilateral pes planus beyond the use of orthotics.  However given the probable chronic nature and symptomatology of the disability at issue, the Board finds that a 10 percent rating under DC 5276 best reflects the disability picture shown prior to November 7, 2014.  

However, there is no indication that the disability meets the criteria for an evaluation greater than 10 percent under DC 5276.  In this respect, the 2001 VA examination report does not show marked deformity such as pronation or abduction.  Furthermore, there is no indication of pain on manipulation, and such was specifically denied on VA examination.  The balance of the evidence fails to demonstrate that the Veteran's pes planus of the left foot is of such severity so as to warrant a 20 percent evaluation.

Accordingly, the Board finds that the Veteran's impairment due to pes planus of the left foot for the period prior to November 7, 2014 is more consistent with a 10 percent disability rating and that the level of disability contemplated in DC 5276 to support the assignment of a 20 percent or rating or higher is absent.

B.  For the period since November 7, 2014 

The Board notes that with regard to the current timeframe, the severity of the Veteran's pes planus seems to have increased beyond what a 10 percent disability rating contemplates.  When examined by VA on November 7, 2014, he reported pain with or without any type of weight bearing.  Although he reported flare-ups, the examiner noted the problems appeared to be more chronic in nature as the Veteran reported that he has increased pain with any weight bearing, which continues to increase with additional usage.  The functional limitations due to pain and any usage.  

The Veteran also reported pain on manipulation and use accentuated, swelling on use, extreme tenderness of plantar surface, and decreased longitudinal arch height on weight-bearing.  The weight-bearing line fell over or medial to the great toe.  However there was no evidence characteristic callouses, marked deformity/pronation, and inward bowing of the Achilles tendon.  There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation, and no other lower extremity deformity.  There were no symptoms due to Morton's neuroma, hammer toes, hallux valgus/rigidus, or pes cavus.  The Veteran had moderate degenerative joint disease of both feet.  There was functional loss due to weakened movement, excess fatigability, pain on moving, pain on weight bearing, swelling, instability, and lack of endurance.  The Veteran's condition impacts his ability as he would have difficulty with any type of standing, walking, carrying, climbing, squatting, or stairs.  The diagnosis was pes planus with degenerative joint disease.  

Applying the Veteran's symptomatology to the rating criteria noted above, the Board finds that an evaluation greater than 20 percent for unilateral pes planus is not warranted.  While the Veteran reported extreme tenderness, the 2014 VA examination report does not show pronounced deformity such as marked pronation, marked inward displacement, or severe spasms of the tendo achillis on manipulation and the Veteran has not complained of such symptoms.  In this case the Board is faced with findings of no more than severe symptomatology associated with unilateral pes planus of the left foot and a diagnostic code that requires pronounced symptomatology in order to assign a higher rating.  The balance of the evidence since November 7, 2014 fails to demonstrate that the Veteran's unilateral pes planus is of such severity so as to warrant a 30 percent evaluation or greater.  

With respect to both timeframes, the evidence does not establish that additional compensation for functional loss not contemplated by the rating assigned by this decision is warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The effects of painful motion and other factors are not for consideration because pes planus does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Moreover, pain on use or pain on manipulation is explicitly considered by the rating criteria in this case and the record reflects the Veteran experienced such and is being compensated therefor.  There is no objective evidence to suggest that his unilateral pes planus causes additional functional loss not contemplated in the currently assigned rating. 

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are ankylosis (DC 5270), claw foot (DC 5278), and malunion/non-union of the tarsal or metatarsal bones (DC 5283).  38 C.F.R. § 4.71a.  However, the medical evidence does not show that these conditions have been demonstrated and shown to be a manifestation of the service-connected pes planus, and the Veteran does not claim that any of them are present.

The Board notes that DC 5284, governing foot injuries - other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot conditions specifically listed in 38 C.F.R. § 4.71a, and that to rate his pes planus under DC 5284 would constitute an impermissible rating by analogy.  Copeland v. McDonald, 27 Vet.App. 333, 338 (2015).  In any case, all of his symptomatology is being compensated for in the evaluations provided under DC 5276.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected pes planus.  In this case, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, ___ Vet.App. ___, No. 14-3390, 2016 WL 747304 (Vet.App. Feb. 26, 2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The Board has also considered whether the service-connected pes planus of the left foot claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's pes planus disability are fully contemplated by the schedular rating criteria.  He does not argue, and the evidence does not suggest, that his unilateral pes planus manifests in symptoms other than, chronic foot pain, including difficulty with standing and walking.  His symptoms of chronic foot pain, including difficulty with standing and walking are contemplated by the rating schedule.  The assigned ratings are based on them.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why such higher ratings are not warranted.  As the rating schedule is adequate to evaluate this disability, referral for extra-schedular consideration is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

Service connection for right shoulder disability, identified as a rotator cuff tear, is granted.

Service connection for right arm disability, other than right rotator cuff tear, is denied.

Entitlement to a 10 percent rating for pes planus of the left foot is granted prior to November 7, 2014 subject to the laws and regulations governing the award of monetary benefits

A disability rating greater than 20 percent for pes planus of the left foot, since November 7, 2104 is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

As noted in the Introduction, the development requested in the Board's September 2015 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.

Specifically, the Board instructed the AOJ to obtain a VA examination and medical opinion to determine a higher rating was warranted for his service-connected varicose veins of the left leg.  The examiner was to review the entire claims folder and comment on what, if any, affect the absence of the Veteran's left saphenous vein (removed in service) has on the overall impairment of the varicose veins in the left leg and how best to assess his varicose vein condition in view of this fact.  See June 2012 Board Remand.

The record indicates that the Veteran was then afforded a VA examination in November 2014, where the examiner failed to answer this specific question posed by the Board and also did not address the old criteria for rating varicose veins.  38 C.F.R. § 4.104, DC 7120 (1997).  Therefore, another VA examination is necessary.  

The Board sincerely regrets the additional delay and is cognizant of the fact that this issue has been remanded before, but the adjudication of the increased rating for varicose of the veins of the left leg cannot occur yet.  Undertaking additional development prior to adjudication is the only way to ensure that the Veteran is afforded every possible consideration.  Therefore, the Board wishes to assure him that it would not be remanding it yet again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive).

In addition, the Board notes that the above grant of service connection for right rotator cuff tear, means that a disability rating and effective date will be assigned to this now service-connected disorder.  Such assignments may affect the adjudication of the Veteran's claim for a temporary total rating (TTR).  The appropriate remedy, therefore, would be to give the agency of original jurisdiction an opportunity to assign a disability rating and an effective date to the now service-connected right rotator cuff tear -before any further consideration of the Veteran's TTR claim is made.

Finally concerning the Veteran's claim for TDIU, he should be provided with a VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ should then pursue any necessary development to determine whether or not the Veteran is unable to maintain or secure substantially gainful employment due to his service-connected disabilities.  38 C.F.R. § 4.16.

The Board also notes that the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However he may still warrant entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  However the authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  Id.  Because the Board does not have this authority, should the Veteran continue to fail to meet the criteria for a schedular TDIU, the claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter pertaining to his TDIU claim.

2.  Provide the Veteran with copies of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim. 

3.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.

4.  Schedule the Veteran for an appropriate VA examination by an examiner with sufficient expertise to respond to the medical questions raised in this case regarding the severity of the Veteran's varicose veins of the left leg.  The file must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report.  Describe in detail all symptoms reasonably attributable to the varicose veins of the left leg.  

After reviewing the claims file-paying particular attention to the August 2001 VA examination report-the examiner should:

a) State whether the Veteran's varicose veins of the left leg are moderately severe, severe, or pronounced in degree.  Also indicate whether there is involvement of deep circulation.

b) Provide the precise diameter of all varicosities in the left leg in centimeters and the exact veins affected by varicosities.  The anatomical location should be identified.

c)  Indicate the presence or absence of ulceration, subcutaneous induration, stasis pigmentation, eczema, scarring, discoloration, distortion, sacculation, and edema.  The examiner should also state whether pressure stockings are worn.  Specifically, the examiner should indicate whether there is:

-intermittent edema or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

-persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.

-persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

-persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

-persistent ulceration; or massive board-like edema with constant pain at rest.

d) Comment on what, if any, affect the absence of the left saphenous vein (removed in service) has on the overall impairment of the varicose veins in the left leg and how best to assess the Veteran's varicose vein condition in view of this fact.

A complete rationale for any opinion offered must be provided.

Describe the effects of the Veteran's service-connected varicose veins of the left leg on his occupational functioning and activities of daily living.  

5.  Assign a disability rating and effective date to the now service-connected right rotator cuff tear.  Then readjudicate the TTR issue.  

6  Then consider the TDIU issue in light of all of the evidence of record.  In so doing, the AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render the Veteran unable to secure or follow substantially gainful employment.

7.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the file should be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


